Citation Nr: 1244105	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  08-37 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for adjustment disorder, claimed as posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran served on active duty from September 1969 to November 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In November 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.

In March 2012, the Board remanded the appeal for further development.  At that time, the Board characterized the issue as an increased rating claim.

In a November 2012 informal hearing presentation, the Veteran's representative asserted that the issue is actually one of an initial evaluation.  The representative noted that the RO granted service connection for adjustment disorder in a July 2007 rating decision and assigned a 30 percent evaluation, effective April 10, 2006.  The representative then noted that the Veteran timely filed a notice of disagreement (NOD) in September 2007.  In the September 2007 statement, the Veteran requested an increase in disability and stated that he disagreed with the percentage.  The accompanying letter from his representative at the time indicated that the Veteran was filing a claim for increase and the RO adjudicated the claim as such.  

Upon further review, the Board notes that the Veteran's September 2007 statement was received within two months of the notice of the July 2007 rating decision and, while it requested an increased evaluation, it also expressed disagreement with the initial evaluation.  In light of the assertions put forth by his representative in the recent November 2012 informal hearing presentation, and broadly construing the September 2007 statement, the Board finds that the Veteran timely filed an NOD to the initial evaluation of his disability.  Thus, the Board has recharacterized the issue as stated on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Also in the November 2012 informal hearing presentation, the Veteran's representative raised the issue of entitlement to service connection for drug and alcohol dependence, to include as secondary to the service-connected adjustment disorder.  Further, evidence received in December 2012 raises the issue of entitlement to service connection for major depressive disorder.  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted in the introduction, the issues of entitlement to service connection for drug and alcohol dependence and major depressive disorder have been raised.  A grant of service connection for either disability could affect the evaluation of the Veteran's service-connected psychiatric disability.  Thus, these issues are considered to be inextricably intertwined with the issue on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Therefore, the claim for an initial evaluation in excess of 30 percent for adjustment disorder should be readjudicated following the adjudication or other appropriate disposition of the above claims for service connection.

Also as noted in the introduction, the Board has recharacterized the issue as that of an initial evaluation.  Thus, on remand, the RO should consider the evaluation of the Veteran's disability since the April 10, 2006, date of service connection.

Lastly, the Veteran receives treatment from the Gainesville VA Medical Center (VAMC), and the record, including his Virtual VA file, contains treatment notes dated through June 2012.  Thus, the RO should obtain any outstanding treatment notes since that time. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding records of treatment from the Gainesville VAMC since June 2012.

2.  Thereafter, and after the adjudication or other appropriate disposition of the claims for service connection for drug and alcohol dependence, to include as secondary to the service-connected adjustment disorder, and major depressive disorder, readjudicate the claim for an initial evaluation in excess of 30 percent for adjustment disorder, claimed as posttraumatic stress disorder.  This readjudication should include consideration of the evaluation of the Veteran's adjustment disorder since the April 10, 2006, date of service connection.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

